DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.		 Claims 1-2, 6-9 and 18-19 have been amended.
		Claims 1-20 are currently pending and have been rejected.

Continued Examination under 37 CFR 1.114
3.		A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/12/2021 has been entered.

Response to Arguments
4. 		Applicant’s arguments, see pages 9-10, filed on 10/12/2021, with respect to the 35 U.S.C. § 101 Claim Rejections for Claims 1-19 have been fully considered and is found not persuasive. 
Therefore the 35 U.S.C. § 101 rejection of Claims 1-19 is maintained with respect to the “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019” (2019 PEG).

Response to 35 U.S.C. § 101 Arguments
5.		Applicant’s 35 U.S.C. § 101 arguments, filed with respect to Claims 1-19 have been fully considered but they are found not persuasive (see Applicant Remarks, Pages 9-10, dated 10/12/2021). Examiner respectfully disagrees.
Argument #1:
Applicant argues that the claim recite additional elements that integrate the judicial exception into a practical application under step 2a prong two of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 9-10, dated 10/12/2021). Examiner respectfully disagrees.
Accordingly it appears that what is argued here is an improvement in the business process itself, as an entrepreneurial objective, [argued here as monitoring stress and productivity levels of a user and providing recommendation to modify (e.g., such as increasing or decreasing stress or productivity values) to be displayed to a user], and thus not a clear and deliberate technological solution improving the computer itself or another technological field (see comparison to the unpersuasive argument in “Versata  Dev. Grp., Inc. v. SAP Am., Inc. U.S. Court of Appeals Federal Circuit, 115 USPQ2d 1681,  U.S. Court of Appeals Federal Circuit No. 2014-1194 Decided July 9, 2015, 2015 BL 219054, 793 F.3d 1306” p.1701 3rd to last ¶).
In this instant case, the claims follow a similar ineligibility path as those in “Elec. Power Grp”, because Appellant merely asserts computation advances to already abstract concepts to which existing computer capabilities could be put [argued here with respect to “receiving data”, “analyzing data” and “displaying data”], yet do not present any clear, genuine technological improvement, in how computers carry out basic functions as scrutinized by the Federal Circuit in “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals Federal Circuit No. 2015-1778 August 1, 2016 2016 BL 247416 830 F.3d 1350, 119 USPQ2d 1739” hereinafter “Elec. Power Grp” page 1742 ¶3 citing “Enfish, 822 F.3d at 1335-36” and “Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360”. 
Simply said the claims’ focus is not on an improvement in computers as tools, but rather on independently identified abstract ideas that use computers as tools to aid the above abstract process” itself (similar to “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals Federal Circuit, 119 USPQ2d 1739 No. 2015-1778 August 1, 2016 2016 BL 247416 830 F.3d 1350”, p.1742 ¶3 last sentence),  or used in conjunction with computer tools (similar to “Synopsys, Inc. v. Mentor Graphics Corp. , U.S. Court of Appeals Federal Circuit, No. 2015-1599, October 17, 2016, 2016 BL 344522, 839 F.3d 1138” supra p.1481 last 2 ¶).
Moreover, here as in “Fairwarning”, the allegation that the current claims would somehow allow the computer to perform a function not previously performable by a computer, appears to be a praising the incorporation of said computer to purportedly improve the existing technological process, but not clearly, deliberately and sufficiently showing how claimed rules themselves, would arguably improve the existing technological process, with the Examiner following a similar line of thought articulated by the Federal Circuit in “Fairwarning” at p.1296 ¶4 citing “Alice, 134 S. Ct. at 2358”. This legal finding is believed to be important since:
- Courts have also made the distinction between an entrepreneurial objective or solution (i.e. argued here as “monitoring stress and productivity levels of a user and providing ”) instead of a clear and deliberate technological improvement (see for example “Versata” p.1683 first ¶, p.1701 last ¶ and p.1702 third to last ¶ unpersuasively argument that by utilizing fewer tables and searches than prior-art software, the claims dramatically improved the computer performance).
In this instant case, the claims follow a similar ineligibility path as those in “Elec. Power Grp”, because Appellant merely asserts computation advances to already abstract concepts to which existing computer capabilities could be put [argued here with respect to “receiving data”, “analyzing data” & “displaying/outputting data”], yet do not present any clear, genuine technological improvement, in how computers carry out basic functions as scrutinized by the Federal Circuit in “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals Federal Circuit No. 2015-1778 August 1, 2016 2016 BL 247416 830 F.3d 1350, 119 USPQ2d 1739” hereinafter “Elec. Power Grp” page 1742 ¶3 citing “Enfish, 822 F.3d at 1335-36” and “Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360”. 
Simply said the claims’ focus is not on an improvement in computers as tools, but rather on independently identified abstract ideas that use computers as tools to aid the above abstract process” itself (similar to “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals Federal Circuit, 119 USPQ2d 1739 No. 2015-1778 August 1, 2016 2016 BL 247416 830 F.3d 1350”, p.1742 ¶3 last sentence),  or used in conjunction with computer tools (similar to “Synopsys, Inc. v. Mentor Graphics Corp. , U.S. Court of Appeals Federal Circuit, No. 2015-1599, October 17, 2016, 2016 BL 344522, 839 F.3d 1138” supra p.1481 last 2 ¶).
Examiner interprets the functionality pertaining to the limitation of “recommendation actually alerting programming/computer by altering a calendar based on the recommendation” as requiring the use of software to tailor information (e.g., “altering a calendar”) and providing the results to the user on a computer (e.g., “in order to schedule executing the recommendation during the determined period of time”). Here, the claim limitation recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally certain limitations reflect mere data gathering such as (e.g., “receiving, from the one or more applications, application data associated with the device” (see Independent Claim 18) & “receiving, from one or more sensors, sensor data associated with a user” (see Independent Claim 18)) and updating an activity log  (e.g., “updating a model for determining recommendations based at least in part on the effectiveness of the recommendation” (see Dependent Claim 17)) reminiscent of insignificant extra-solution activities under (see MPEP § 2106.05 (g)).  These additional elements of the claimed invention are utilized to link the use of the judicial exception to a particular technological environment or field of use for determining stress and productivity insights in order to perform a recommended action or recommended task such as scheduling a yoga class to satisfy a criterion in order to mitigate and monitor stress/productivity levels on a GUI (see MPEP § 2106.05 (h)). Further the claim limitations depict monitoring and analyzing physiological and behavioral characteristics data of users in a wearable devices field in order to provide a recommendation to either increase or decrease stress and/or productivity data. Therefore, the Examiner maintains that Claims 1-19 are patent ineligible under step 2a prong 2.
For Step 2B: The claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Secondly, MPEP § 2106.05(d) ii court cases laws, see the following:
-> determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. Receiving or transmitting data over a network, e.g., using the Internet to gather data, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). Gathering statistics, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 1344 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Thirdly, from Applicant’s Original Specification, see the following generic hardware and/or software components described herein comprising: See Applicant’s Specification ¶ [0024]; 
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. 
Accordingly, Claims 1-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more is sustained.

Claim Rejections - 35 USC § 101
6.		According to the New 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) submitted on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility, Examiner provides his 35 U.S.C. 101 analysis for Claims 1-20 shown below.
	
Examiner Note: Examiner deems Dependent Claim 20 is patent eligible over 35 U.S.C. § 101 based on step 2a prong two analysis.  Examine recommends to Applicant to amend each of Independent Claim 1, 8 and 18 with the contents contained in Dependent Claim 20. See 35 U.S.C. § 101 analysis shown below.

7.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.		Claims 1-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 1-20 are each focused to a statutory category namely, a “system” or “apparatus” (Claims 1-7), a “method” or “process” (Claims 8-17) and “device” (Claims 18-20). 
Step 2A Prong One: Independent Claims 1, 8 and 18 recite limitations that set forth the abstract idea(s), namely (see in bold except where strikethrough):
” (see Independent Claim 1);
“” (see Independent Claim 1);
 “determining productivity data associated with a user, the productivity data identifying a first activity performed by the user” (see Independent Claim 1);
“determining a productivity weight associated with the first activity, the productivity weight indicating an effect of the first activity on a productivity of the user”; (see Independent Claim 1);
“receiving data associated with the user” (see Independent Claim 1);
“determining, stress-related behavior data associated with the user, the stress-related behavior data identifying a second activity performed by the user” (see Independent Claim 1);
“determining a stress weight associated the second activity, the stress weight indicating an effect of the second activity on a stress of the user” (see Independent Claim 1);
“determining, based at least in part on the stress-related behavior data, a first value indicative of the stress associated with the user” (see Independent Claim 1);
“determining, based at least in part on the productivity data, a second value indicative of productivity of the user” (see Independent Claim 1);
“determining, based on stored stress-related behavior data associated with a previously performed second activity and on stored productivity data associated with a previously performed first activity, a recommendation to at least one of decrease the first value or increase the second value” (see Independent Claim 1);
 “based at least on the recommendation: accessing a calendar for the user” (see Independent Claim 1);
“based at least on the recommendation: based at least on the calendar, determining a period of time to execute the recommendation” (see Independent Claim 1);
“based at least on the recommendation: altering the calendar to schedule executing the recommendation during the determined period of time” (see Independent Claim 1);
“determining productivity data associated with a user, the productivity data identifying a first activity performed by the user” (see Independent Claim 8);
“determining a productivity weight associated the first activity, the productivity weight indicating an effect of the first activity on a productivity of the user” (see Independent Claim 8);
determining stress-related behavior data associated with the user, the stress-related behavior data identifying a second activity performed by the user” (see Independent Claim 8);
“determining a stress weight associated the second activity, the stress weight indicating an effect of the second activity on a stress of the user” (see Independent Claim 8);
“determining, based at least in part on the stress-related behavior data, a first value indicative of the stress associated with the user” (see Independent Claim 8);
“determining, based at least in part on the productivity data, a second value indicative of productivity of the user” (see Independent Claim 8);
“determining, based on at least one of the first value or the second value, a recommendation associated with at least one of a health activity or a change to an environment associated with the user” (see Independent Claim 8);
“based at least on the recommendation: accessing a calendar for the user” (see Independent Claim 8);
“based at least on the recommendation: based at least on the calendar, determining a period of time to execute the recommendation” (see Independent Claim 8);
“based at least on the recommendation: altering the calendar to schedule executing the recommendation during the determined period of time” (see Independent Claim 8);
“” (see Independent Claim 18);
“” (see Independent Claim 18);
“” (see Independent Claim 18);
“receiving, application data ” (see Independent Claim 18);
“determining, based at least in part on the application data, productivity data associated with the user, the productivity data identifying a first activity performed by the user” (see Independent Claim 18);
“receiving, , data associated with the user” (see Independent Claim 18);
“determining, stress-related behavior data associated with the user, the stress-related behavior data identifying a second activity performed by the user” (see Independent Claim 18);
determining a stress weight associated the second activity, the stress weight indicating an effect of the second activity on a stress of the user” (see Independent Claim 18);
“determining, based at least in part on at least one of the productivity data or the stress-related behavior data, a recommendation associated with at least one health activity or a change to an environment associated with the user” (see Independent Claim 18);
 “based at least on the recommendation: accessing a calendar for the user” (see Independent Claim 18);
“based at least on the recommendation: based at least on the calendar, determining a period of time to execute the recommendation” (see Independent Claim 18);
“based at least on the recommendation: altering the calendar to schedule executing the recommendation during the determined period of time” (see Independent Claim 18)
These abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Certain Methods of Organizing Human Activities” which pertains to managing personal behavior or relationships or interactions between people which includes social activities and/or teachings and/or following rules or instructions).
That is, other than reciting the elements of (e.g., “processor”, “memory”, “user interface”, “sensor”, “device”, “display”, “one or more applications”), nothing in the claim elements precludes the steps from being performed as “Certain Method of Organizing Human Activities”.
Moreover, the mere recitation of computer components (e.g., “device”, “user interface”, “processors”, “memory”, “display”, etc…) does not take the claims out of the “Certain Methods of Organizing Human Activities” grouping. 
Dependent Claims 2-7, 9-17, and 19-20:
That is, other than reciting (e.g., “processor”, “memory”, “user interface”, “one or more applications”, “sensor”, “device” , “display”, etc…) elements in the claims, these elements contained here represent monitoring and analyzing physiological and behavioral characteristics data of users in a wearable devices field in order to provide a recommendation to either increase or decrease stress and/or productivity data.
The additional limitations of the claimed invention merely narrow the previously recited abstract idea limitations and are further directed to additional abstract ideas such as “Certain Methods of Organizing Human Activities” grouping, as described in Claims 1, 8 and 18. 
Thus, the claims recite at an abstract idea.
Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
“one or more processors” (see Independent Claim 1);
“a memory storing computer executable instructions that, when executed by the one or more processors, cause the system to perform operations, comprising” (see Independent Claim 1);
 “determining productivity data associated with a user, the productivity data identifying a first activity performed by the user” (see Independent Claim 1);
“determining a productivity weight associated with the first activity, the productivity weight indicating an effect of the first activity on a productivity of the user”; (see Independent Claim 1);
“receiving sensor data associated with the user” (see Independent Claim 1);
“determining, based at least in part on the sensor data, stress-related behavior data associated with the user, the stress-related behavior data identifying a second activity performed by the user” (see Independent Claim 1);
“determining a stress weight associated the second activity, the stress weight indicating an effect of the second activity on a stress of the user” (see Independent Claim 1);
“determining, based at least in part on the stress-related behavior data, a first value indicative of the stress associated with the user” (see Independent Claim 1);
“determining, based at least in part on the productivity data, a second value indicative of productivity of the user” (see Independent Claim 1);
“determining, based on stored stress-related behavior data associated with a previously performed second activity and on stored productivity data associated with a previously performed first activity, a recommendation to at least one of decrease the first value or increase the second value” (see Independent Claim 1);
 “based at least on the recommendation: accessing a calendar for the user” (see Independent Claim 1);
“based at least on the recommendation: based at least on the calendar, determining a period of time to execute the recommendation” (see Independent Claim 1);
“based at least on the recommendation: altering the calendar to schedule executing the recommendation during the determined period of time” (see Independent Claim 1)
“determining productivity data associated with a user, the productivity data identifying a first activity performed by the user” (see Independent Claim 8);
“determining a productivity weight associated the first activity, the productivity weight indicating an effect of the first activity on a productivity of the user” (see Independent Claim 8);
“determining stress-related behavior data associated with the user, the stress-related behavior data identifying a second activity performed by the user” (see Independent Claim 8);
“determining a stress weight associated the second activity, the stress weight indicating an effect of the second activity on a stress of the user” (see Independent Claim 8);
“determining, based at least in part on the stress-related behavior data, a first value indicative of the stress associated with the user” (see Independent Claim 8);
“determining, based at least in part on the productivity data, a second value indicative of productivity of the user” (see Independent Claim 8);
 “determining, based on at least one of the first value or the second value, a recommendation associated with at least one of a health activity or a change to an environment associated with the user” (see Independent Claim 8);
 “based at least on the recommendation: accessing a calendar for the user” (see Independent Claim 8);
“based at least on the recommendation: based at least on the calendar, determining a period of time to execute the recommendation” (see Independent Claim 8);
“based at least on the recommendation: altering the calendar to schedule executing the recommendation during the determined period of time” (see Independent Claim 8)
“one or more applications” (see Independent Claim 18);
“one or more processors” (see Independent Claim 18);
“a memory storing computer executable instructions that, when executed by the one or more processors, cause the system to perform operations, comprising” (see Independent Claim 18);
“receiving, from the one or more applications, application data associated with the device” (see Independent Claim 18);
“determining, based at least in part on the application data, productivity data associated with the user, the productivity data identifying a first activity performed by the user” (see Independent Claim 18);
“receiving, from one or more sensors, sensor data associated with the user” (see Independent Claim 18);
determining, based at least in part on at least one of the application data or the sensor data, stress-related behavior data associated with the user, the stress-related behavior data identifying a second activity performed by the user” (see Independent Claim 18);
“determining a stress weight associated the second activity, the stress weight indicating an effect of the second activity on a stress of the user” (see Independent Claim 18);
 “determining, based at least in part on at least one of the productivity data or the stress-related behavior data, a recommendation associated with at least one health activity or a change to an environment associated with the user” (see Independent Claim 18);
“based at least on the recommendation: accessing a calendar for the user” (see Independent Claim 18);
“based at least on the recommendation: based at least on the calendar, determining a period of time to execute the recommendation” (see Independent Claim 18);
“based at least on the recommendation: altering the calendar to schedule executing the recommendation during the determined period of time” (see Independent Claim 18)
Independent Claims 1 and 8 recite additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “processor”, “memory”, “user interface”, “sensor”, “display”) which are no more than mere instructions to apply the exception using computer components. These additional elements are utilized to link the use of the judicial exception to a particular technological environment or field of use for determining stress and productivity insights in order to perform a recommended action or recommended task such as scheduling a yoga class to satisfy a criterion in order to mitigate and monitor stress/productivity levels on a GUI (see MPEP § 2106.05 (h)).
 Independent Claim 18 recite additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “processor”, “memory”, “user interface”, “sensor”, “device”, “display”, “one or more applications”) which are no more than mere instructions to apply the exception using computer components. These additional elements are utilized to link the use of the judicial exception to a particular technological environment or field of use for determining stress and productivity insights in order to perform a recommended action or recommended task such as scheduling a yoga class to satisfy a criterion in order to mitigate and monitor stress/productivity levels on a GUI (see MPEP § 2106.05 (h)).
searching stored information associated with the user to determine a criterion associated with the recommendation” (see Dependent Claim 2) recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions; “causing performance of an action that satisfies the criterion associated with the recommendation” (see Dependent Claim 2) recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions; “causing display of a notification of the action on a user interface” (see Dependent Claim 2) recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions and/or mere data outputting (e.g., “causing display of a notification of the action on a user interface”) reminiscent of insignificant extra-solution activities under (see MPEP § 2106.05 (g)); “wherein the recommendation is associated with a change to an environment associated with the user” (see Dependent Claim 3) recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions; “wherein the recommendation is associated with a change to an activity that generates at least part of the productivity data” (see Dependent Claim 4) recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions; “wherein the recommendation is associated with a reduction in an amount of time that the user interacts with a display of a device associated with the user” (see Dependent Claim 5) recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions; “causing a control corresponding to the action and the recommendation to be presented via a device associated with the user” (see Dependent Claim 6), “determining an actuation of the control” (see Dependent Claim 6), “based at least in part on the actuation of the control, facilitating execution of the action” (see Dependent Claim 6) all 3 of which recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions; “causing the action to be performed on behalf of the user” (see Dependent Claim 7) & “causing a notification to be presented via a device associated with the user, the notification indicating that the action has been performed” (see Dependent Claim 7) all 2 of which recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions; “wherein altering the calendar further comprises removing an appointment based on the recommendation” (see Dependent Claim 9) recites mere instructions to implement an abstract idea on a computer further comprising receiving sensor data from one or more sensors associated with the device, the sensor data being used to determine at least one of a heart rate of the user, a skin temperature of the user, a galvanic skin response of the user, or a distance traveled by the user” (see Dependent Claim 10) recites data gathering step which is construed as an insignificant extra-solution activity defined under MPEP § 2106.05 (g) and additionally and/or alternatively recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions; “further comprising determining the stress-related behavior data based at least in part on the sensor data” (see Dependent Claim 11) recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions; “wherein the stress-related behavior data comprises at least one of sleep data, fitness data, email data, event data, nutrition data, social data, browsing data, activity data, communication data, location data, environment data, electronic health record data, genomic data, work data, or demographic data” (see Dependent Claim 12) recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions; “wherein the device associated with the user comprises a wearable device” (see Dependent Claim 13) recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions; “determining that the first value is above a threshold” (see Dependent Claim 14) &“determining, based on at least one of the productivity data or the stress-related behavior data, at least one of the health activity or the change to the environment associated with the user that may be modified to decrease the first value” (see Dependent Claim 14) all 2 of which recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions; “determining that the second value is below a threshold” (see Dependent Claim 15) & “determining, based on at least one of the productivity data or the stress-related behavior data, at least one of the health activity or the change to the environment associated with the user that may be modified to increase the first value” (see Dependent Claim 15) all 2 of which recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions; “determining that the user accepts the recommendation” (see Dependent Claim 16), “determining updated productivity data; determining updated stress-related behavior data” (see Dependent Claim 16), “determining, based at least in part on the updated stress-related behavior data, a third value indicative of stress associated with the user” (see Dependent Claim 16),“determining, based at least in part on the updated productivity data, a fourth value indicative of productivity of the user” (see Dependent Claim 16), “comparing the first value with the third value and the second value with the fourth value to determine an effectiveness of the recommendation” (see Dependent Claim 16) all 5 of which recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions; “further comprising updating a model for determining recommendations based at least in part on the effectiveness of the recommendation” (see Dependent Claim 17) recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions & merely provide limited field of use and technological environment & “wherein altering the calendar further comprises moving an appointment to make room for scheduling the execution of the recommendation during the determined period of time” (see Dependent Claim 19) recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions & merely provide limited field of use and technological environment.
Regarding Dependent Claim 20, Dependent Claim 20 recites the additional limitation of “comprising controlling a power state of the system based at least in part on the recommendation”. This element when taken in consideration under BRI of the claims as a whole, contain limitations that are indicative of integration into a practical application by (1) improvements to the functioning of a computer, or to any other technology or technical field under MPEP § 2106.05 (a) and additionally and/or alternatively (2) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the judicial exception under MPEP § 2106.05 (e).
Furthermore, as corroboration for support regarding Dependent Claim 20, Examiner points to Applicant’s Specification ¶ [0019] which describes  improvements to the functioning of a computer, or to any other technology or technical field under MPEP § 2106.05 (a).
Applicant’s Specification ¶ [0019]: “The techniques described herein provide various improvements to computing devices and/or computing capabilities. For instance, in at least one example, a recommendation for modifying stress and/or productivity may be associated with a health activity (e.g., take a walk, attend a yoga class, patronize the spa, etc.). In such examples, techniques described herein may control a power state associated with at least one device associated with a user. For instance, based at least in part on the recommendation, a computing device may enter a power save mode at a time associated with the recommendation because the computing device may recognize that the user cannot be interacting with the computing device and participating in the health activity associated with the recommendation at the same time. In at least one example, at a same time that the computing device enters a power save mode, the computing device may perform updates, empty cache storage, and otherwise refresh the computing device. As a result, when the user returns to his or her computing device, the computing device may be performing better than before the computing device went into power save mode. Additionally and/or alternatively, the computing device may cease acquisition of some or all sensor data, or otherwise decrease the power consumption of the computing device at the same time that a user participates in a health activity.”
For these reasons demonstrated above, Dependent Claim 20 is patent eligible under step 2a prong two according to the January 7, 2019 35 U.S.C. 101 Guidance, as well as the October 2019 Update: Subject Matter Eligibility 35 U.S.C. 101 Guidance. 
The additional elements similarly in the Dependent Claims 2-7, 9-17 and 19 include (e.g., “processor”, “memory”, “user interface”, “sensor”, “device”, “display”, “one or more applications”) which are no more than mere instructions to apply the exception using computer components (see MPEP § 2106.05 (f)). The additional elements in the claims are generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP § 2106.05 (h)).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field. 
These claims do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Therefore, Claims 1-19 is patent ineligible under step 2a prong two and Claim 20 is patent eligible under step 2a prong two.
Step 2B: Claims 1-19 and their underlining limitations, steps, features and terms, are device”, “processors”, “memory”, “user interface”, “display”, etc…) (see Applicants Original Specification paragraphs [0024-0025] & [0045]. The dependent claims contain additional elements  (e.g., “processor”, “memory”, “user interface”, “sensor”, “device”, “display”, “one or more applications”) are utilized to link the use of the judicial exception to a particular technological environment or field of use for determining stress and productivity insights in order to perform a recommended action or recommended task such as scheduling a yoga class to satisfy a criterion in order to mitigate and monitor stress/productivity levels on a GUI (see MPEP § 2106.05 (h)) and merely further narrow the abstract ideas. The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Secondly, MPEP § 2106.05(d) ii court cases laws, see the following:
-> determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. Receiving or transmitting data over a network, e.g., using the Internet to gather data, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, Gathering statistics, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 1344 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Thirdly, from Applicant’s Original Specification, see the following generic hardware and/or software components described herein comprising: See Applicant’s Specification ¶ [0024]; See Applicant’s Specification ¶ [0025]; See Applicant’s Specification ¶ [0045].
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1-19 does not provide an inventive concept significantly more than the abstract idea.]
The claims are ineligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/DERICK J HOLZMACHER/               Examiner, Art Unit 3623   

/MATTHEW S GART/               Supervisory Patent Examiner, Art Unit 3623